COURT OF APPEALS FOR THE
                          FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     Clayton Homer Bruno v. The State of Texas

Appellate case number:   01-13-00380-CR

Trial court case number: 1330602

Trial court:             179th District Court of Harris County

        On September 27, 2013, counsel for appellant Clayton Homer Bruno filed a Motion to
Substitute Counsel. The Motion is DENIED without prejudice to counsel filing a new motion
reflecting that it complies with Texas Rule of Appellate Procedure 6.5(b) and references the
cause number or cause numbers to which it applies. It is so ORDERED.

Judge’s signature: /s/ Rebeca Huddle
                    Acting individually    Acting for the Court


Date: October 7, 2013